Hill, "J.
When this case was formerly before the court it was held that the petition was sufficient to withstand a demurrer. Camp Lumber Company v. Citizens Bank of Valdosta, 142 Ga. 84 (82 S. E. 492). On the trial of the ease, under the pleadings the sole issue was whether the transaction for the borrowed money, for which notes alleged to contain usury were given, was between the plaintiff, Camp Lumber Company, and the defendant, Citizens Bank of Valdosta, or whether it was between the plaintiff and J. E. Lewis individually (the latter being president of the bank), for the purchase and sale of certain timber, at a certain price, as contended by the defendant. The jury found the issue in favor of the defendant. There was sufficient evidence to authorize the finding. The special assignments, complaining of admission of evidence, charges of the court, and failures to charge, are without merit.

Judgment affirmed.


All the Justices concur.